123 Ga. App. 794 (1971)
182 S.E.2d 484
CITIES SERVICE OIL COMPANY
v.
CRONAN.
45967.
Court of Appeals of Georgia.
Submitted February 3, 1971.
Decided May 18, 1971.
Grizzard, Jones, Parker & Simons, Richard L. Parker, for appellant.
HALL, Presiding Judge.
In an action on an account brought in the Civil Court of Fulton County, plaintiff appeals from the denial of its motion to dismiss the defendant's counterclaim. The court certified the order for immediate review.
The counterclaim is based on an alleged tortious act and seeks recovery for property damage. Plaintiff contends the Civil Court has no jurisdiction to entertain the counterclaim. It cites cases which held that such a setoff of claims could only be done in equity, and asserts (correctly) that the Civil Court has no equitable jurisdiction.
However, the cited cases were decided before the enactment of the Civil Practice Act which allows the broadest assertion of counterclaims. Code Ann. § 81A-113. The Civil Court has jurisdiction in property damage actions. Southeastern Fair Assn. v. Ford, 64 Ga. App. 871 (14 SE2d 139). It follows that under the Civil Practice Act, it also has jurisdiction where these actions are raised as counterclaims.
Judgment affirmed. Eberhardt and Whitman, JJ., concur.